Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on October 11, 2021 is acknowledged.

Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schmiedel et al. (US 2014/0243253, already cited in IDS dated 11/13/2020), hereinafter “Schmiedel.”
	Regarding claims 1, 2 and 6,  Schmiedel teaches a liquid washing or cleaning 
agent having a yield point, comprising 7 to 20 wt % anionic surfactant, 3 to 15 wt % nonionic surfactant (wherein both surfactants read on claim 2), and 8 to 25 wt % of an inorganic salt (see paragraphs [0019]-[0022]; see also claim 1); and more than 5 wt %, preferably more than 15 wt %, and in particular more than 25 wt % water, based in each case on the total quantity of washing or cleaning agent (underlining supplied, see paragraph [0028]), wherein the yield point reads on shear-thinning, non-thixotropic property (see paragraph [0102]).  It is preferred that the inorganic salt be selected from the group consisting of sodium chloride, potassium chloride, sodium sulfate, sodium carbonate, potassium sulfate, potassium carbonate, sodium hydrogen carbonate, potassium hydrogen carbonate, calcium chloride, magnesium chloride, and mixtures thereof, since these salts are very easily water-soluble (underlinings supplied, see paragraph [0026] and claim 4). In a preferred embodiment, the washing or cleaning agent is packaged in a water-soluble envelope (see paragraphs [0030]-[0031], [0092] and claim 8), wherein the water-soluble envelope is preferably constituted from a water-soluble film material (see paragraph [0095]). Schmiedel, however, fails to specifically disclose the aqueous cleaning agent or aqueous liquid detergent comprising potassium carbonate and chloride salt in a combined total amount of about 25 wt% to about 50 wt% as recited in claim 1, and the potassium carbonate to potassium chloride weight ratio as recited in claims 1 and 6. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected potassium carbonate and potassium chloride as the specific inorganic salts because Schmiedel teaches a mixture of inorganic salts, and the potassium carbonate and potassium chloride are some of the preferred selection of salts as disclosed in paragraph [0026]. 
With respect to the combined amount of the potassium carbonate and potassium chloride, considering that Schmiedel teaches 8 to 25 wt % of an inorganic salt as discussed above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference, i.e., 25 wt%,  because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With respect to the potassium carbonate: chloride weight ratio, while Schmiedel is silent as to the specific weight ratio of the potassium carbonate and chloride salt in the salt mixture which totals 8 to 25 wt% as discussed above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the proportions of each of the potassium carbonate and chloride salt to be non-critical, which means that each proportion can vary in a wide range, hence, would overlap those recited. In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the proportions of the potassium carbonate and chloride salt through routine experimentation for best results.
	Regarding claim 3, Schmiedel teaches in a preferred embodiment that the washing or cleaning agent is packaged in a water-soluble envelope (see paragraphs [0030]-[0031], [0092] and claim 8), wherein the water-soluble envelope is preferably constituted from a water-soluble film, for example, polyvinyl alcohol (see paragraphs [0095], [0107] and [0108]). 
	Regarding claim 4, Schmiedel teaches that one of the preferred inorganic salts is potassium chloride (see paragraphs [0026] and [0061]). 
	Regarding claim 5, Schmiedel teaches 8 to 25 wt% of an inorganic salt (see paragraph [0022], wherein the inorganic salt can be selected from the group consisting of sodium chloride, potassium chloride, sodium sulfate, sodium carbonate, potassium sulfate, potassium carbonate, sodium hydrogen carbonate, potassium hydrogen carbonate, calcium chloride, magnesium chloride, and mixtures thereof (underlinings supplied, see paragraph [0026] and claim 4). 
As the word “about” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207), the upper limit of 25 wt% inorganic salt like the mixture of potassium carbonate and potassium chloride of Schmiedel may be considered to read on the lower limit of about 30% by weight combined amount of potassium carbonate and potassium chloride as recited in instant claim 5. 
	Regarding claim 7, Schmiedel teaches 8 to 25 wt% of an inorganic salt (see paragraph [0015], one of which is potassium chloride (see paragraphs [0026] and [0061]).  Schmiedel, however, fails to specifically disclose “about 5 % by weight” of the chloride salt.
As the word “about” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207), the lower limit of 8 wt% inorganic salt like potassium salt of Schmiedel may be considered to read on the upper limit of about 5% by weight chloride salt as recited in instant claim 7. 
Regarding claim 8, Schmiedel teaches that in a preferred embodiment, the liquid washing or cleaning agent contains more than 5 wt %, preferably more than 15 wt %, and in particular more than 25 wt % water, based in each case on the total quantity of washing or cleaning agent (see paragraph [0028]). Schmiedel, however, fails to specifically disclose from about 25 to about 45 wt% water.
Considering that Schmiedel teaches more than 25 wt% water, as discussed above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                  /LORNA M DOUYON/                                                                                  Primary Examiner, Art Unit 1761